DETAILED ACTION

Response to Amendment
The amendment filed on 01/24/2022 has been entered.  No claims have been amended, added or canceled herein.  Claims 16, 18, 19, 24, 25, 27-29, 33, 34, 37, 39, and 41 remain pending in the application.  Claims 17, 20-23, 26, 30-32, 35, 36, 38, 40, 42, and 43 were previously canceled.  Applicant's response fails to overcome the rejection of the claims under 35 U.S.C. 103 previously set forth in the Non-Final Office Action mailed on 11/09/2021 and therefore, the rejection of the claims under 35 U.S.C. 103 is maintained for the reasons provided in the “Response to Arguments” hereinafter. 

Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive.
The error with respect to the proper numbering of pending claims in paragraphs 6 and 7 of the Non-Final Office Action dated 11/09/2021 is now rectified.

On page 10, 2nd paragraph, Applicant contends: “The Delmas reference relates to a press jacket for a press roller, which is the same field as the present invention. However, the Chen reference relates to composite nanofiber materials and methods for making the same, which are nonanalogous to the field of Delmas and the present invention.   Examiner respectfully disagrees.  Applicant is respectfully reminded that the Chen reference is used only for the specific limitation of the claimed invention directed to “different polymer layers 23, 43, 44.” and therefore,  it is reasonably pertinent to the problem to be solved.  The Examiner concurs that Delmas is related to a Press jackets or press cover and Chen reference is directed to a multi-layer composite material used in absorbent products such as absorbent garments to wipe cloths and thus, in general, Chen reference is specifically applied to a specific limitation of claimed invention directed to “different polymer layers 23, 43, 44.”  The Examiner opines that the Chen reference is reasonably pertinent to the problem to be solved.  For example, the different polymer layers used in making the composite material can be used in any other products since the polymer layers itself does not change, but its effect on making an intended product could be changed.  Therefore, the argument that the polymer layers of Chen reference is nonanalogous to Delmas does not hold water.  As noted previously, the composite material disclosed by Chen are also useful for any type of disposable garment, wipe, hospital garment, face mask, sterile wrap, air filter, water filter and so forth.  Thus, it is obvious that an average artisan could apply the teachings of Chen to other very similar products such as fabric web or press cover for their strong and varying surface effects, such as bearing capability and abrasion resistance.).
It is a well settled case law related to “Analogous Art for Obviousness Rejections” that states:
“In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. § 103,' the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,402 (2007). Rather, a reference is analogous art to the claimed invention if:
(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325. However, in order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem." In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658 (Fed. Cir. 1992)). See generally MPEP 2141.01(a).”  Emphasis added.

	In particular, Applicant’s disclosure on page 2, lines 1-6 discloses “Press covers therefore consist of a single- or multilayer polymer layer, preferably of polyurethane, into which may be embedded reinforcing filaments in the form of nonwoven scrims or woven fabrics.  The present invention relates to such articles of the generic type that have been specified at the outset.”  Emphasis Chen reference is reasonably pertinent to the problem to be solved.  Therefore, the rejections of the claims are maintained. 
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 16, 18-19, 24-25, 27-29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Fung-jou Chen; et al. US 20080160856 A1 (Chen).

Regarding claim 16, DELMAS discloses: A press cover (Title and abstract.  Press cover or press jacket are the same thing.), comprising: at least one first and one second polymer layer (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”) each containing a polyurethane (para [0004]), said polyurethane being formed from a prepolymer (para [0011-0012]) and a crosslinker (para [0011-0012]); said prepolymer of said first polymer layer being a reaction product of naphthalene 1,5-diisocyanate as an isocyanate and at least one polyol selected from a polycarbonate polyol, a polyether polycarbonate polyol or mixtures of a polycarbonate polyol and a polyether polycarbonate polyol (para [0006] and [0016-0017]); and said prepolymer of said second polymer layer being a reaction product of: naphthalene 1,5-diisocyanate as an isocyanate and polytetramethylene ether glycol as a polyol, or phenylene 1,4-diisocyanate, diphenylmethane 4,4'-diisocyanate, toluene 2,4-diisocyanate or 3,3'-dimethyl-4,4'-biphenylene diisocyanate as an isocyanate and a polyol or polytetramethylene ether glycol (para [0006] and [0016-0017]).
Even though DELMAS indeed discloses that the layers could be two different polymer layers, nevertheless, DELMAS does not expressly teaches: the polymer layers being different polymer layers.  23, 43, 44.
In the same field of art, Chen discloses a plurality of layers or multi-layered materials made from different polymers such as polyurethane and the likes used in a variety of products such as absorbent or non-absorbent garment or press cover: first and second polymer layers being different polymer layers (Abstract, para [0006], [0012], [0031], [0034-0035], [0135], and particularly claims 23, 43, and 44.  The composite material disclosed by Chen are also useful for any type of disposable garment, wipe, hospital garment, face mask, sterile wrap, air filter, water filter and so forth.  Thus, it is obvious that an average Chen to other very similar products such as fabric web or press cover for their strong and varying surface effects, such as bearing capability and abrasion resistance.).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press cover of DELMAS by using the concept of using a composite material made of two different polymers or polymer blends in which the two polymer are selected from the group such as a polyurethane, polylactide, polyolefin, polyacrylonitrile, and others as taught by Chen so as to exhibit strong and varying surface effects, such as wicking, load bearing capability and abrasion resistance over natural and synthetic rubber materials for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Chen disclosure, would also have been motivated to apply its teaching of composite material for making Products made from fibrous materials that are useful in a wide variety of applications such as absorbent or non-absorbent products, garments, press cover, and the likes. These fibrous materials have specific surface chemistries and other material properties which affect their performance and improve the mechanical properties of the press cover such as, its surface hardness, resistance to pressure and temperature for the benefit of the claimed invention.  

	Regarding claim 18, DELMAS in view of Chen teaches all of the limitations of its base claim 16.  DELMAS further discloses:  wherein said first polymer layer is a radially outermost polymer layer relative to a longitudinal axis of the press cover (para [0004-0006] discloses known elements of a shoe press jacket that includes an outermost polymer layer and a reinforcing structure embedded in a polymer layer.).

Regarding claim 19, DELMAS in view of Chen teaches all of the limitations of its base claim 18.  DELMAS further discloses:  which further comprises a third polymer layer being a radially innermost layer relative to the longitudinal axis of the press cover, said second polymer layer being disposed between said third polymer layer and said first polymer layer in radial direction (para [0004] discloses “Press jackets are therefore made of a single- or multi-ply polymer layer, preferably of polyurethane…”  Since DELMAS teaches a multi-layers press jacket, it is self-evident that in a multi-layers of polyurethane, one of the layers must be inherently sandwiched between the other two layers to be operational.), and said third polymer layer including a prepolymer being a reaction product of: naphthalene 1,5-diisocyanate as an isocyanate and polytetramethylene ether glycol as a polyol, or phenylene 1,4-diisocyanate, diphenylmethane 4,4'-diisocyanate, toluene 2,4- diisocyanate or 3,3'-dimethyl-4,4'-biphenylene diisocyanate as an isocyanate and a polyol or polytetramethylene ether glycol (para [0006] and [0016-0017]). 

	Regarding claim 24, DELMAS in view of Chen teaches all of the limitations of its base claim 16.  DELMAS further discloses:    wherein said crosslinker of said polyurethane of at least one of said layers includes: butane-1,4-diol, hydroquinone 1,4-bis(2-hydroxyethyl) ether, 4,4'- methylenebis (3-chloro-2,6-diethylaniline), an aliphatic or aromatic amine, an aliphatic or aromatic diamine, an alkanolamine, ethylenediamine, 2,2,4- trimethylhexane-1,6-diamine, 2,4,4-trimethyl-hexane-1,6-diamine, hexamethylenediamine, diethyltoluenediamine, 4,4'-diaminodicyclohexylmethane, dimethylthiotoluenediamine, monoethanolamine as components or mixtures of said components (para [0019] and [0032].  This claim recites such that all of the crosslinkers to be present, however, throughout the specification particularly on pages 7, lines 8-17 and page 14, lines 9-21, the specification requires only one of the crosslinkes.  Therefore, to be consistent with specification, the Examiner interprets that one corsslinker is required to be used in the claim in which DELMAS on para [0019] at least teaches dimethylthiotoluenediamine (DMTDA) under anticipation.)  
	  
DELMAS in view of Chen teaches all of the limitations of its base claim 19.  DELMAS further discloses:  wherein said crosslinker of said radially outermost polymer layer includes butane-1,4-diol or at least one amine, said crosslinker of said radially innermost polymer layer includes at least one amine, and said respective amines are an aromatic or aliphatic amine, an aromatic or aliphatic diamine or an alkanolamine (para [0006] and [0016, 0017, 0019, and 0032]). 
	
	Regarding claim 27, DELMAS in view of Chen teaches all of the limitations of its base claim 25.  DELMAS further discloses: wherein said crosslinker includes a component selected from at least one polyol or bifunctional polyol having a molecular weight of between 1000 and 4000 g/mol (para [0030] and para [0031] discloses “…The molecular weight of the polyols is preferably from 1000 to 3000 g/mol…”).  
	
Regarding claim 28, DELMAS in view of Chen teaches all of the limitations of its base claim 27.  DELMAS further discloses:  wherein said molecular weight of said component is between 1200 to 3500 g/mol (para [0030-0031].  Examiner views that the 1200 to 3500 g/mol is very close within the range disclosed by DELMAS. ). 

	Regarding claim 29, DELMAS in view of Chen teaches all of the limitations of its base claim 27.  DELMAS further discloses:  wherein said component is polyester polyol or polycaprolactone polyol; polyether polyols or polytetramethylene ether glycol, polypropylene glycol, polyethylene glycol, polyhexamethylene ether glycol, polycarbonate polyol, polyether carbonate polyol, polybutadiene polyol, perfluoropolyether polyol, silicone polyol or mixtures of said polyols (para [0017] and [0019]). 
 
DELMAS in view of Chen discloses:  A press or shoe press for the treatment of a fibrous material web, a paper web, a cardboard web, a tissue web or a pulp web (para [0003]), the press or shoe press comprising a press cover (para [0003]) according to claim 16 (the entire claim 16 is addressed hereinbefore and will not repeated again to avoid redundancy.).       

Claims 33-34, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over DELPHINE DELMAS; et al. US 20150308044 A1 (DELMAS) in view of Fung-jou Chen; et al. US 20080160856 A1 (Chen) further in view of Takao Yazaki; et al., US 20100314067 A1 (Yazaki).

Regarding claim 33, DELMAS in view of Chen teaches all of the limitations of its base claim 16 as applied hereinabove.  
However, the combination of DELMAS and Chen does not expressly disclose:  wherein said NDI-based prepolymer for production of said at least one polymer layer has an NCO content of 4% to 20% by weight.
In same field of art, Yazaki discloses, among others, polyurethane that has an excellent crack resistance and is widely used in press belt, an isocyanate group (NCO) of the urethane prepolymer and the urethane prepolymer and the curing agent are mixed to produce a cured sheet or cover or belt with a specific hardness :  wherein said NDI-based prepolymer for production of said at least one polymer layer has an NCO content of 4% to 20% by weight (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1].  Thus, it is obvious that an average artisan could apply the teachings of Yazaki to other very similar products such as fabric web or press cover having superior hardness, wear and crack resistance.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press cover of the combination of DELMAS Chen by using the concept of using a prepolymer having an NCO in polyurethane as taught by Yazaki so as to exhibit advantages in load bearing capability and abrasion resistance over natural and synthetic rubber materials for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Yazaki disclosure, would also have been motivated to apply its teaching of utilizing the using of a prepolymer having an NCO in polyurethane so as to improve the mechanical properties of the press cover such as, its surface hardness, resistance to pressure and temperature for the benefit of the claimed invention.
  
Regarding claim 34, the combination of DELMAS and Chen in view of Yazaki discloses all of the limitations of its base claim 33.  Yazaki further discloses:  wherein said NCO content is 5% to 14% by weight (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).  

Regarding claim 37, the combination of DELMAS and Chen in view of Yazaki discloses all of the limitations of its base claim 16.  Yazaki further discloses:  wherein a ratio of an amount of isocyanate actually used in said prepolymer to a calculated stoichiometric amount of isocyanate is between 0.8 and 1.2 for production of said at least one polymer layer (throughout the disclosure of Yazaki, particularly, para [0112-0121 and Table 1]).

Regarding claim 39, the combination of DELMAS and Chen in view of Yazaki discloses all of the limitations of its base claim 19.  Yazaki further discloses:  wherein at least one of a modulus of elasticity or a hardness of said first polymer layer is greater than a corresponding modulus of elasticity or hardness of at least one of said second or third polymer layer (para [0005], [0013], [0018], [0022], [0085], [0100], and [0107]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/Eric Hug/Primary Examiner, Art Unit 1748